Citation Nr: 0412449	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-05 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a 60 percent rating from November 1, 1994 
to August 17, 1999 for the service-connected residuals low 
back injury with degenerative disc disease, status post L4-5 
intervertebral disc surgery.  (Formerly considered as a claim 
for entitlement to an effective date prior to August 18, 1999 
for the 60 percent evaluation for the residuals, low back 
injury with degenerative disc disease, status post L4-5 
intervertebral disc surgery.)

2.  Entitlement to recognition of the veteran's son as the 
helpless child of the veteran on the basis of permanent 
incapacity for self-support upon attaining the age of 
eighteen.

3.  Entitlement to service connection for claimed disability 
manifested by cysts.

4.  Entitlement to service connection for claimed residuals 
of an injury to the right eye.

5.  Entitlement to service connection for claimed residuals 
of heat stroke.

6.  Entitlement to service connection for intervertebral disc 
disease of the cervical and thoracic spine.  (Formerly 
characterized as entitlement to service connection for 
residuals of dislocation of the neck and shoulder.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 1975 
and from July 1979 to October 1987.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision by the RO, which, 
inter alia, granted an earlier effective date of December 1, 
1993 for service connection for residuals, low back injury 
with degenerative disc disease, status post L4-5 
intervertebral disc surgery.  Staged ratings were assigned as 
follows:  An initial rating of 60 percent was assigned 
effective on December 1, 1993.  Effective April 15, 1994, a 
100 percent temporary evaluation was granted based on the 
need for convalescence following surgery.  Thereafter, an 
evaluation of 40 percent was assigned effective on November 
1, 1994.  Effective August 18, 1999, the evaluation was 
increased to 60 percent.  

In addition, the August 2001 rating decision denied service 
connection for, inter alia, cyst, heat stroke, eye injury and 
for dislocation of the neck and shoulder.  

In addition, the August 2001 rating decision denied 
entitlement to recognition of the veteran's son as the 
helpless child of the veteran on the basis of permanent 
incapacity for self-support upon attaining the age of 
eighteen.

The veteran testified at a video conference hearing in 
Indianapolis, Indiana before the undersigned Veterans Law 
Judge sitting in Washington, DC in October 2003.  At the 
hearing, the veteran clarified that the disability claimed as 
dislocation of the neck and shoulder is better characterized 
entitlement to service connection for intervertebral disc 
syndrome of the cervical and thoracic spine.  

In a January 2003 rating decision, the RO granted entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities (TDIU), effective from August 
19, 1999.

(The issues of entitlement to recognition of the veteran's 
son as the helpless child of the veteran on the basis of 
permanent incapacity for self-support upon attaining the age 
of eighteen; entitlement to service connection for claimed 
disability manifested by cysts; entitlement to service 
connection for claimed residuals of an injury to the right 
eye; entitlement to service connection for claimed residuals 
of heat stroke; and entitlement to service connection for 
intervertebral disc disease of the cervical and thoracic 
spine are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.)




FINDINGS OF FACT

1.  The veteran's service-connected low back disability has 
been shown, since the effective date of service connection, 
to be productive of a disability picture that more nearly 
approximates that of pronounced intervertebral disc syndrome 
with neurological symptomatology.  

2.  Material improvement of the service-connected 
intervertebral disc syndrome has not been shown since the 
effective date of service connection.  


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the criteria for 
the assignment of a 60 percent rating for the service-
connected residuals of low back injury with degenerative disc 
disease, status post L4-5 disc surgery from November 1, 1994 
to August 17, 1999 have been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.20, 4.71a including Diagnostic Codes 5293 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran asserts that a 60 percent rating is warranted for 
the service-connected status post low back injury with 
degenerative disc disease, status post intervertebral disc 
disease operation from November 1, 1994 to August 17, 1999.

Historically, the RO issued a July 1999 rating decision 
granting service connection for status post low back injury 
with degenerative disc disease, status post L4-5 
intervertebral disc operation with an initial evaluation of 
40 percent effective from January 13, 1998.  

In August 1999, the veteran submitted a timely Notice of 
Disagreement as to the effective date of the grant of service 
connection for the service-connected low back disability.  

Then, in an August 2001 rating decision, the RO granted an 
earlier effective date of December 1, 1993 for the service-
connected residuals, low back injury with degenerative disc 
disease, status post L4-5 intervertebral disc surgery.  
Staged ratings were assigned as follows:  A 60 percent 
evaluation was granted effective from December 1, 1993.  
Effective from April 15, 1994 through October 31, 1994, a 100 
percent evaluation was granted based on the need for 
convalescence due to surgery.  Thereafter, an evaluation of 
40 percent was assigned from November 1, 1994 to August 17, 
1999.  Then, a 60 percent rating was assigned from August 18, 
1999.

The RO indicated that the above noted staged rating was based 
on the medical evidence of record which revealed that the 
veteran received most of his treatment for his low back 
during 1993 and 1994.  The RO noted that the medical evidence 
of record dating from 1995 though 1999 pertained mainly to a 
variety of conditions including chest pain and a hernia 
repair.  In addition, the RO found that the veteran's back 
problems were in remission at the end of October 1994.  

The medical evidence of record from 1993 to 1994 shows the 
veteran's complaints of increased back pain.  Radiographic 
studies revealed a compression at elevation lumbar vertebrae 
L4-5 on the right with normal relationships at elevation 
L5/S1.  The veteran thereafter underwent back surgery in 
April 1994.  

In July 1994, the veteran was kicked in the back and 
developed definite back pain which radiated into the right 
leg and the right calf.  The veteran reported that the pain 
was worse than before the operation.

The veteran was treated for back pain in September and 
November 1997.  The November 1997 report noted pronounced 
local lumbar spine syndrome on clinical examination.  It was 
reported that in December 1997, the veteran underwent 
physical therapy for his back.  At that time, it was noted 
that the veteran suffered from lumbar degenerative spine 
changes with multiple intervertebral disc protrusions as well 
as degenerative changes of the cervical spine.  

A magnetic resonance tomography (MRT) of the lumbar spine in 
February 1998 indicated moderate spondylo-phytic spinal 
stenosis from L3-S1.

In March 1998, the veteran's diagnoses included that of 
lumbar ischialgia on the right.  

In June 1998, a computerized tomography (CT) of the lumbar 
spine showed L3-4 pronounced right side accentuated 
intervertebral disc protrusion, osteochondrosis and 
spondylarthrosis.  In addition, there was L4-5 right side 
accentuated intervertebral disc protrusion, osteochondrosis 
and spondylarthrosis.  At L5-S1, there was rudimentary 
intervertebral disc with no evidence of dystopia parts.  
Spondylarthrosis was emphasized on the right without any 
stenosis character.  

Also in June 1998, degenerative changes of the spine were 
noted.  There was indication of a pan-arthrosis with 
involvement of the major, symmetrical joints, definitely 
early considering the age of the patient and also relatively 
pronounced, both affecting the major, symmetrical joints and 
including the smaller, peripheral joints.  It was noted that 
the degenerative changes of the spine definitely caused the 
problems in both legs.  

Finally, in August 1999, the veteran was afforded an 
examination for VA of the lumbar spine.  An August 1999 
computerized axial tomography scan revealed the presence of 
disc protrusion at L3-4 and L4-5 with accompanying 
osteochondritis and spondylarthritis.  In addition, an 
osteodensiometry revealed the presence of osteoporosis.  The 
veteran complained of back pain day and night.  The veteran 
reported that he slept about 4 hours per night and did not 
feel refreshed after a night's rest, that he woke up 4-5 
times.

The veteran also noted bilateral leg pain, with pain 
radiation into the left leg all the way down and pain 
radiation into the right leg extending to the right mid calf.  
Coughing, sneezing and defecating increased complaints.  

On examination of the lumbar spine, severe limitation of 
motion was noted on most ranges of motion.  The diagnosis was 
that of: (1) chronic lower back pain with severe limitation 
of motion due to disc protrusion L4-5 and L5-S1 with 
osteochondrosis and spondylarthritis involving the segments 
L3-4, L4-5 and L5-S1; and (2) spinal osteoporosis involving 
the entire spine.

Based on the above medical evidence of record, the veteran 
submitted a January 2002 Notice of Disagreement, wherein he 
essentially disagreed with the August 18, 1999 effective date 
of the increased rating to 60 percent.  

At his video conference hearing before the undersigned 
Veterans Law Judge, the veteran essentially asserted that a 
60 percent rating was warranted for the period from November 
1, 1994 to August 17, 1999 for the service-connected low back 
disability because the medical evidence has never shown 
material improvement of the service-connected back disability 
and, in fact, the medical evidence has shown continuous 
treatment for pronounced intervertebral disc syndrome since 
the effective date of service connection.  

Moreover, the veteran testified that he was not afforded a VA 
examination after the end of the convalescence period 
(October 31, 1994) until the VA examination in August 1999.  
It is significant to note that the RO increased the rating to 
60 percent for the service-connected low back disability 
effective on August 18, 1999, the date of the first VA 
examination following a period of convalescence that ended on 
October 31, 1994.  


II.  Legal Analysis

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
 
To implement the provisions of the law, VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).  
 
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  
 
In light of the favorable action taken, further discussion of 
VCAA is not necessary with respect to the issue of 
entitlement to a 60 percent rating from November 1, 1994 to 
August 17, 1999 for the service-connected low back 
disability.  A more thorough discussion of the VCAA, 
implementing regulations and case law is noted in the REMAND 
portion of this document.  

This appeal being from the initial ratings assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration. Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).  

In evaluating the service-connected lumbar spine disability, 
VA must also consider functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Diagnostic codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and the rule against 
pyramiding in 38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups.

The veteran's service-connected low back disability has been 
evaluated under Diagnostic Code (DC) 5293 pertaining to 
intervertebral disc syndrome.  Up until September 23, 2002, 
DC 5293 provided that pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, warrants a 60 percent evaluation.  
Severe intervertebral disc syndrome with recurring attacks 
with intermittent relief, warrants a 40 percent rating.  
Moderate intervertebral disc syndrome, with recurring 
attacks, warrants a 20 percent rating.  Mild intervertebral 
disc syndrome is rated at 10 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

Changes to this Diagnostic Code became effective September 
23, 2002.  The Board notes that in Karnas v. Derwinski, 1 
Vet. App. 308 (1991), the United States Court of Appeals for 
Veterans Claims (Court) held, in pertinent part, that where 
the law or regulation changed after a claim had been filed 
but before the administrative or judicial appeal process had 
been concluded, the version most favorable to the appellant 
was to be applied.  However, in this regard, the Board points 
out that if it is determined that the new criteria is more 
favorable, the new criteria may not be applied for the period 
prior to the revision.  See VAOPGCPREC 3-2000.  As limited by 
38 U.S.C.A. § 5110(g) (West 2002), the effective date of any 
increase assigned under the amended version of the rating 
schedule can be no earlier than the effective date of the 
regulation.  As such, the criteria in effect after September 
23, 2002 are not applicable to this case, since the time 
period in question ranges from November 1, 1994 to August 17, 
1999, prior to the change in the regulations.  

In this case, the medical evidence consistently shows that 
the veteran's service-connected residuals, low back injury 
with degenerative disc disease, status post L4-5 
intervertebral disc surgery has been productive of symptoms 
that more nearly approximate that of pronounced 
intervertebral disc syndrome since the effective date of 
service connection.  

For example, the medical evidence of record shows that the 
veteran has had severe pain, severe limitation of motion, 
disc protrusions, osteochondrosis and spondylarthrosis since 
his surgery in 1994.  

Also in June 1998, degenerative changes of the spine were 
noted.  There was indication of a pan-arthrosis with 
involvement of the major, symmetrical joints.  The doctor 
specifically indicated that it was definitely early for that 
type of relatively pronounced degenerative change considering 
the age of the patient.  Also, the doctor noted that the 
degenerative changes of the spine definitely caused the 
problems in both legs.  

Then, at the August 1999 VA examination, similar 
symptomatology was noted, such as bilateral leg pain, 
multiple disc protrusions, degenerative disc disease, 
osteochondritis and spondylarthrosis.

In light of the foregoing, the Board finds that the medical 
evidence of record does not show any material improvement in 
the veteran's service-connected residuals, low back injury 
with degenerative disc disease, SP L4-5 intervertebral disc 
surgery since the effective date of service connection so as 
to support a rating less than 60 percent during the time 
period at issue.  Moreover, the medical evidence of record 
has consistently shown that the veteran's intervertebral disc 
syndrome has been manifested by pronounced symptomatology 
since the effective date of service connection.

In this regard, the Board finds that the criteria for the 
assignment of a 60 percent rating have been met from November 
1, 1994 to August 17, 1999 for the service-connected 
residuals, low back injury with degenerative disc disease, 
status post L4-5 intervertebral disc surgery.


ORDER

A rating of 60 percent from November 1, 1994 to August 17, 
1999 for the service-connected connected residuals, low back 
injury with degenerative disc disease, status post L4-5 
intervertebral disc surgery is granted, subject to the 
regulations controlling the disbursement of VA monetary 
benefits.  



REMAND

I.  VCAA Duties to Notify and Assist

At the outset, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
amended with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

The regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The RO must therefore make certain that all necessary 
development and required assistance to the veteran per the 
directives of VCAA and Quartuccio is completed before 
returning the case to the Board.  In particular, the RO must 
inform the veteran of the VCAA, notify the veteran as to the 
laws and regulations governing his appeal, provide notice as 
to the type of evidence necessary to substantiate the claims, 
provide notice of the veteran's responsibility to provide 
evidence, provide notice of the actions taken by VA and 
request that he provide any evidence in his possession that 
pertains to the claims.  

II.  Helpless Child

The veteran contends that he is entitled to VA benefits based 
on recognition of his son as a helpless child, for purposes 
of permanent incapacity for self support prior to attaining 
the age of 18.

A child of a veteran may be considered a "child" after age 18 
for purposes of VA benefits if found by a rating 
determination to have become, prior to age 18, permanently 
incapable of self-support. 38 U.S.C.A. § 101(4)(A) (West 
2002); 38 C.F.R. § 3.315 (2003).

A child must be shown to be permanently incapable of self-
support by reason of mental or physical defect at the date of 
attaining the age of 18 years.  Rating determinations will be 
made solely on the basis of whether the child is permanently 
incapable of self-support through his own efforts by reason 
of physical or mental defects.  The question of permanent 
incapacity for self-support is one of fact for determination 
by the rating agency on competent evidence of record in the 
individual case.  Rating criteria applicable to disabled 
veterans are not controlling. 38 C.F.R. § 3.356 (2003).

Principal factors for consideration are: (1) The fact that a 
claimant is earning his or her own support is prima facie 
evidence that he or she is not incapable of self-support.  
Incapacity for self-support will not be considered to exist 
when the child by his or her own efforts is provided with 
sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self- support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.

38 C.F.R. § 3.356 (2003).

The issue which must be resolved in this case is whether the 
veteran's son became permanently incapable of self-support by 
reason of mental or physical defect before turning 18 years 
old.  The determination of the veteran's son's status 
regarding permanent incapacity turns on evidence of his 
physical condition, at age 18 or before.  Dobson v. Brown, 4 
Vet. App. 443 (1993).  In this instance, the son of the 
veteran was born in August 1977.  Thus, he attained the age 
of 18 in August 1995, so evidence discussing his condition 
prior to that period is of prime importance.  For the reasons 
discussed below, it is determined that the issue must be 
remanded for further development of the record.

In support of his claim, the veteran submitted evidence 
showing that his son received Social Security benefits or SSI 
in November 1988, at the age of 11.  

At his video conference hearing in October 2003, the veteran 
testified that only a letter showing his son's entitlement to 
SSI was submitted, but that the actual medical records used 
as the basis for the decision were not submitted.  The 
veteran testified that he tried to obtain those records, but 
was unsuccessful.  

The Board finds that additional development is necessary with 
respect to this issue to determine whether recognition of 
permanent incapacity for self-support of the veteran's son is 
proper.  

In this regard, the RO should obtain the veteran's son's 
Social Security Disability records pertaining to his 
entitlement to receive Social Security Benefits effective in 
November 1988.  

III.  Claims of Service Connection

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2003)  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

A.  Cyst

The veteran asserts that service connection is warranted for 
residuals of cysts developed during service.  

A careful review of the service medical records shows that 
the veteran had a cyst behind his left ear in November 1973.  
Excision of the cyst was scheduled.  

At his video conference hearing in October 2003, the veteran 
testified that he also had a cyst on his left hand in 1975 
that was removed, but they apparently did not get it all.  
Then, according to the veteran, they re-operated six weeks 
later and removed the remainder of the cyst of the palm of 
his left hand.  The veteran testified that over the years he 
developed a loss of grip strength in the left hand.  

The veteran should be afforded a VA examination to determine 
if he has current residuals from cysts in service, including, 
but not limited to decreased grip strength.  

All pertinent treatment records should be obtained and 
associated with the claims file.  


B.  Eye Disability

The veteran asserts that service connection is warranted for 
residuals of a claimed eye injury in service.  

A careful review of the veteran's service medical records 
reveals that the veteran was hit in the right eye while 
fighting in July 1975.  There was no swelling and there was 
minimal red discoloration.  

In March 1981, the veteran complained of pain in the right 
eye.  The veteran reported at that time that he rubbed 
germicidal detergent in his eye.  

Then, in a January 1984 report, the veteran was treated for 
right eye irritation due to splashing organic solvent into 
the right eye.  The diagnosis was that of mild chemical 
conjunctivitis with corneal erosion.  

At his October 2003 video conference hearing, the veteran 
testified that he first injured his eye in 1976 while working 
on an anti-personnel carrier.  The veteran testified that he 
was working on a battery compartment and the battery exploded 
and battery acid got into both of his eyes.  

The veteran testified that his current eye disability 
included sicca syndrome, or dry eye syndrome, which he 
contends that he has had since service.  The veteran also 
testified that a German doctor who examined him noted that he 
could tell that his eyes had been burned.  

In light of the veteran's treatment in service for various 
right eye injuries, as well as his testimony provided at the 
October 2003 video conference hearing, the veteran should be 
afforded a VA examination to determine if he has current 
right eye disability that was likely due to injury suffered 
in service.  

All pertinent treatment records should be obtained and 
associated with the claims file.  


C.  Heat Stroke

The veteran contends that he suffered from heat stroke in 
service, and that he has current residuals therefrom, 
including chronic bronchitis.  

At his video conference hearing in October 2003, the veteran 
testified that he was diagnosed with heat stroke in June 
1981.  The veteran reported that he went to Panama for jumper 
training and had a heat stroke in the jungle.  Specifically, 
the veteran indicated that he was with the 2nd Brigade, 7th 
Infantry Division at Fort Ord.  The veteran asserted that he 
was taken by medivac from the jungle and spent four days in 
the hospital.  The veteran believes that he has current 
chronic bronchitis as a result of the heat stroke.  

In light of the veteran's testimony, he should be afforded a 
VA examination to determine if he has current bronchitis or 
other residuals as a result of the claimed heat stroke.

All pertinent treatment records should be obtained and 
associated with the claims file.  In addition, the RO should 
attempt to locate any additional service medical records that 
might show that the veteran was hospitalized for four days 
due to heat stroke when he was in Panama in June 1981, 
assigned to the 2nd Brigade, 7th Infantry Division at Fort 
Ord. 


D.  Disability of the Cervical and Thoracic Spine

The veteran contends that service connection is warranted for 
disability of the cervical and thoracic spine.  

A careful review of the service medical records shows that 
the veteran injured his right shoulder in November 1973.  In 
July 1983, the veteran suffered a right neck injury while 
playing softball.  The diagnosis was that of cervical strain.  
In October 1983, the veteran complained of left shoulder pain 
from heavy lifting.  The diagnosis was that of muscle strain.  
In December 1983, the veteran complained of having a stiff 
neck for two days.  The diagnosis was that of muscle strain.  
Then in July 1984, the veteran reported muscle spasms in the 
cervical area.  The provisional diagnosis was that of 
cervical myalgia.  The assessment was thereafter noted as 
cervical spine dysfunction.  

The veteran was examined for VA in August 1999.  The examiner 
noted that the veteran had a cervical spine disability, but 
did not offer an opinion as to the etiology of the 
disability.  

At his October 2003 video conference hearing, the veteran 
testified that he had continuous headaches, numbness and pain 
down the arm due to the cervical spine disability.  

Since the veteran was treated in service for neck and 
shoulder pain, and since the August 1999 VA examination notes 
current disability of the cervical spine, the veteran should 
be re-examined and the examiner should provide an opinion as 
to the likelihood that the veteran has current cervical spine 
disability that was incurred in or aggravated by service.  

All pertinent medical records should be obtained and 
associated with the claims file.  


Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for cysts 
or residuals therefrom, heat stroke, neck 
and/or shoulder pain, and for a right eye 
disability, not previously identified.  
In addition, the veteran should be asked 
to provide any medical evidence in his 
possession that would show that his son 
was not competent for self-care prior to 
attaining the age of 18.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  Once obtained, all 
records must be associated with the 
claims folder.  

2.  The RO then should schedule the 
veteran VA examinations to determine the 
current nature and the likely etiology of 
the claimed cysts, heat stroke, 
cervical/thoracic spine disability and 
eye disability.  All indicated tests must 
be conducted.  The claims folder must be 
made available to and pertinent documents 
therein reviewed by the examiners in 
connection with the requested study.  The 
examiners in this regard should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
disabilities.  Based on his/her review of 
the case and examination of the veteran, 
the examiner should provide an opinion, 
with adequate rationale, whether it is at 
least as likely as not that: 

(a) the veteran has current cysts and/or 
residuals therefrom due to disease or 
injury which was incurred in or 
aggravated by service;

(b) the veteran has current residuals of 
heat stroke, including, but not limited 
to chronic bronchitis, due to disease or 
injury which was incurred in or 
aggravated by service;

(c) the veteran has a current disability 
of the cervical/thoracic spine that is 
due to disease or injury incurred in or 
aggravated by service; and

(d) the veteran has a current eye 
disability that is due to disease or 
injury incurred in or aggravated by 
service.

A complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to any 
claim of Social Security by the veteran's 
son including any medical records that 
Social Security has regarding the 
veteran's son.  These records should be 
associated with the claims file.

4.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 and Quartuccio is 
completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



